                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                            Case No. 3:18-cr-89-J-34JRK

KATRINA BROWN
REGINALD BROWN



                                           ORDER


       THIS CAUSE is before the Court sua sponte. On the afternoon of October 19,

2018, one of the Defendants in this case presented a document to the Clerk of the Court

for filing. The Court notes that both Defendants are represented by counsel in this matter.

Where an individual is represented by counsel, requests, filings, or applications for relief

directed to the Court should originate from counsel. In this regard, Local Rule 2.03(d),

United States District Court, Middle District of Florida (Local Rule(s)), provides, in part, that

[a]ny party for whom a general appearance of counsel has been made shall not thereafter

take any step or be heard in the case in proper person....”             Thus, any documents

submitted to the Court for filing by the represented parties rather than counsel of record is

due to be stricken from the record.

       Accordingly, it is hereby

       ORDERED:
      The document tendered by the Defendant will not be entered on the Court docket,

but rather the Clerk of the Court is directed to file the document under seal in order to

maintain a complete record.

      DONE AND ORDERED in Jacksonville, Florida, this 23rd day of October, 2018.




ja

Copies to:

Counsel of Record




                                          -2-
